DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 12/7/21 is acknowledged.  Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “screw/bolt” and “planer ring” (see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

0030 of the specification).     Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the second support ring” (claim 2, line 3) lack of proper antecedent basis.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102a1 as being anticpated by Senni (US 5923114). Or in an alternative claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senni.
Senni discloses the claimed apparatus for forming a stator of the present invention, the apparatus comprising:
a planar ring 24 defining a hollow center portion adjacent to an inner radius edge, the inner radius edge comprising a plurality of spaced apart tracks 14  extending radially outward from the inner radius edge along a face of the planar ring 24 (see Fig. 1) ;

    PNG
    media_image1.png
    682
    228
    media_image1.png
    Greyscale


a plurality of vertical bars 30, 36 each one of the plurality of vertical bars removeably attached to the planar ring at one of the plurality of spaced apart tracks (see Figs. 1-2); and
at least one support ring 18’s  removeably attached to the plurality of vertical bars 30, 36, the at least one support ring 18 attached to each one of the plurality of vertical bars along either an inner radial surface and a top surface (see Fig. 1).
Limitations of claims 2-3, 5-6 are also met by the above since no further structures set forth in these claims(see Figs. 1-2).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senni.
Senni as relied and applied above is in silent regarding where: “each one of the plurality of vertical bars are removeably attached to the planar ring at the plurality of spaced apart tracks by screw bolts”, which appears to be matter of design choice one having skill in the art at the effective filing date of the invention to utilize the fastening means “for removably attached the planar ring at the plurality of spaced apart tracks by screw bolts” base on the possibilities from which the skilled person would select with circumstances without exercise of inventive skill.  Furthermore,  it would have been obvious to one having skill in the art to incorporate the claim limitation since it was known in the art that selecting fastener means such as screws/bolts or press fit, etc., on the basis of its suitability for the intended use as a matter of obvious design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt